Exhibit 10.3

 

CONFIDENTIAL

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of April 4, 2018 by and
between Oath Inc., a Delaware corporation (“Seller”) and Helios and Matheson
Analytics Inc., a Delaware corporation (“Buyer”). Capitalized terms used but not
defined herein have the respective meanings ascribed to them in the Asset
Purchase Agreement (as defined below). Seller and Buyer are sometimes
individually referred to herein as a “Party” and together as the “Parties.”

 

WHEREAS, Seller and Buyer have entered into that certain Asset Purchase
Agreement, dated as of April 4, 2018 (the “Asset Purchase Agreement”), pursuant
to which Seller has agreed to sell certain assets to Buyer and Buyer has agreed
to issue to Seller the Buyer Securities on the terms and subject to the
conditions set forth in the Asset Purchase Agreement; and

 

WHEREAS, as a condition to the Closing, Seller and Buyer are entering into this
Agreement with respect to the Buyer Securities.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, agree as follows:

 

1.  By signing this Agreement and subject to the exceptions discussed below,
Seller covenants and agrees that, during the period commencing on the date of
this Agreement and ending on the first anniversary of the date hereof (the
“Lock-Up Period”), Seller shall not (i) sell, offer to sell, contract or agree
to sell, hypothecate, pledge, grant any option to purchase, make any short sale
or otherwise transfer or dispose of (or agree to transfer or dispose of),
directly or indirectly, any of the Buyer Securities or any securities received
by Seller pursuant to a dividend, distribution, share split, recapitalization,
division, combination or similar transaction in respect of the Buyer Securities
(collectively, the “Securities”), or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position with respect to the
Securities within the meaning of Section 16 of the Securities and Exchange Act
of 1934, as amended, and the rules and regulations of the SEC promulgated
thereunder or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Securities, whether any such transaction is to be settled by delivery of the
Securities, in cash or otherwise, (iii)  permit to exist any security interest,
lien, claim, pledge, option, right of first refusal, agreement, limitation on
Seller’s voting rights, charge or other encumbrance of any nature whatsoever
with respect to any of the Securities, or (iv) engage in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Securities even if such Securities
would be disposed of by someone other than Seller (including, without
limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Securities or with respect to any security that includes, relates to, or
derives any significant part of its value from such Securities). Notwithstanding
the foregoing, the term “Securities” does not include any securities (the “Zone
Securities”) received by Seller pursuant to Buyer’s plan to spin off its
wholly-owned subsidiary, Zone Technologies, Inc., a Nevada corporation, and
Buyer hereby represents and warrants that no Zone Securities received by Seller
will be subject to the terms and restrictions set forth in this Agreement.

 

 

 

 

2.  Notwithstanding the foregoing, Seller may transfer or pledge the Securities
(i) as a bona fide gift or gifts, (ii) in connection with Buyer’s consummation
of any merger, share exchange or similar transaction that results in all of
Buyer’s stockholders having the right to exchange Securities for cash,
securities or other property, (iii) in connection with the surrender or
forfeiture of Buyer Shares or other securities of Buyer to Buyer solely for the
purpose of covering the exercise price upon a cashless net exercise of the
Closing Warrants, (iv) if Seller is transferring any of the Securities to
another Person that is a direct or indirect Affiliate or (v) if Seller
distributes any of the Securities to its stockholders; provided that in the case
of any transfer pursuant to clauses (i), (iv) and (v) of this Section 2, each
transferee agrees in writing to be bound by the terms of this Agreement.

 

3.  Buyer is hereby authorized to decline to make any transfer (or instruct its
transfer agent to decline to make any transfer) of Securities if such transfer
would constitute a violation or breach of this Agreement. Any certificate or
instrument evidencing the Securities shall be notated with the following legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A LOCK-UP AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND MAY ONLY BE TRANSFERRED PURSUANT TO SUCH LOCK-UP
AGREEMENT.”

 

4.  Seller hereby represents and warrants that Seller has full power and
authority to enter into this Agreement. All authority herein conferred or agreed
to be conferred and any obligations of Seller shall be binding upon the
successors, assigns or legal representatives of Seller.

 

5.  This Agreement shall be governed by, and construed, interpreted and enforced
in accordance with, the laws of the State of New York, without regard to choice
or conflict of law principles that would result in the application of any laws
other than the laws of the State of New York. Any legal action, suit or
proceeding arising out of, based upon or relating to this Agreement shall be
brought solely in a federal court in the Southern District of New York or in a
state court in New York County in New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of such courts in respect of any legal
action, suit or proceeding arising out of, based upon or relating to this
Agreement and the rights and obligations arising hereunder and agrees that it
will not bring any action arising out of, based upon or related to this
Agreement in any other court.

 

[SIGNATURE PAGE FOLLOWS]

 

 2 

 

 

IN WITNESS WHEREOF, the Parties have executed this Lock-Up Agreement as of the
date first above written.

 

  OATH INC.         By: /s/ Mark Roszkowski   Name: Mark Roszkowski   Title: EVP
Head of Corporate Development

 

  HELIOS AND MATHESON ANALYTICS INC.         By: /s/ Ted Farnsworth   Name: Ted
Farnsworth   Title: Chief Executive Officer

 

[Signature page to Lock-Up Agreement]

 

 3 

